Citation Nr: 1731570	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-02 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left foot tarsal tunnel syndrome.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for allergic rhinitis/a sinus condition.

4.   Entitlement to service connection for bilateral carpal tunnel syndrome.

5.   Entitlement to service connection for a stomach condition.

6.   Entitlement to service connection for hemorrhoids.

7.   Entitlement to service connection for sleep apnea to include as secondary to posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Jonathan Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 2005 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board notes that additional evidence was associated with the Veteran's claims file since the last issuance, in January 2012, of a Supplemental Statement of the Case (SSOC). In a July 2017 letter, the Veteran, through his representative, waived agency of original jurisdiction (AOJ) consideration of this evidence. Thus, the Board may consider it in the first instance.

The issues of entitlement to service connection for tinnitus, allergic rhinitis/sinusitis, bilateral carpal tunnel syndrome, a stomach condition, hemorrhoids, and sleep apnea to include as secondary to the Veteran's service-connected psychiatric conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's left foot tarsal tunnel syndrome is related to an injury he incurred in-service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left foot tarsal tunnel syndrome have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Left Foot Tarsal Tunnel Syndrome

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service treatment records establish that the Veteran injured his left ankle in service.

The Veteran was afforded a VA examination for his ankle in March 2010. The examiner noted that the Veteran was diagnosed with joint instability and an MRI of the left ankle showed no definite tear. The examiner stated that "with evidence of intractable chronic left ankle pain after rolling his ankle [in] February 2006 and instability on physical examination, it is my opinion that the currently diagnosed left ankle condition (left ankle sprain and tarsal tunnel syndrome) is more likely than not related to military service.  As seen on the medical literature, the causes of tarsal tunnel syndrome are[,] among others[,] ankle sprains (which this Veteran has documented [during] his military service) and ganglion cyst which this Veteran has as seen on MRI in service.  Also swollen tendon (Veteran was diagnosed with posterior tibial tendonitis which corresponds anatomically to posterior tibial nerve). 

The Veteran is currently service-connected for left ankle calcaneal spur but not tarsal tunnel syndrome. 

Here, the Veteran has a current diagnosis and an in-service injury. Additionally, the VA examiner related to the Veteran's current tarsal tunnel syndrome to service. The Board finds the VA examiner's opinion highly probative as it was based on a review of the Veteran's record, an interview with the Veteran, and provides a clear conclusion with supporting rationale.

Therefore, the Board finds that service-connection is warranted for left foot tarsal tunnel syndrome. 


ORDER

Entitlement to service connection for left foot tarsal tunnel syndrome is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Tinnitus

Tinnitus is capable of lay diagnosis.  On his July 2006 post-deployment health assessment, the Veteran reported that he developed ringing in his ears during deployment. While the Veteran's post-service records do not document any complaints of tinnitus, given the Veteran's in-service complaints, the Board finds that a VA examination is warranted.

Allergic Rhinitis/Sinusitis

Service treatment records from July 2006 show that the Veteran reported developing a runny nose and chronic cough as a result of his deployment. On a January 2007 patient history form, the Veteran circled "blocked nasal passage" but denied ear infection or drainage, hoarseness, excessive sneezing, frequent running nose, or difficulty swallowing.

VA treatment records from December 2009 indicate that the Veteran was given a sinus CT which showed mild mucosal thickening in the maxillary, frontal, and ethmoid air cells. Deviation of the nasal septum with a small spur was noted. The diagnosis was allergic rhinitis/sinus condition with a recommendation to continue Claritin and nasal spray.

Given the Veteran's in-service complaints of a runny nose, chronic cough, and "blocked nasal passage" as well as a diagnosis of allergic rhinitis less than two years after discharge from service, the Board finds that a VA medical opinion is necessary.  

Bilateral Carpal Tunnel Syndrome

The Veteran contends that his bilateral carpal tunnel syndrome is related to his active duty service.  Service treatment records show that the Veteran complained of numbness and tingling in his hands.  

Although post-service treatment records do not document a diagnosis of bilateral carpal tunnel syndrome, the record reflects that the Veteran had service in Southwest Asia during the Persian Gulf War. Therefore, an examination is needed to determine whether the Veteran has a current diagnosable disability or whether his complaints of numbness and tingling cannot be attributed to any known clinical diagnosis and are manifestations of an unexplained chronic multi-symptom illness.

Sleep Apnea

The Veteran is service-connected for posttraumatic stress disorder, major depressive disorder, and generalized anxiety disorder. He contends that his sleep apnea is related to his psychiatric disabilities. He was afforded a VA examination in February 2011. The VA examiner found that the Veteran's sleep apnea is not caused by or the result of PTSD as there is no mention in medical literature that states that sleep apnea is secondary to or aggravated by PTSD. As this examination report does not address whether the Veteran's other psychiatric conditions caused or aggravated his sleep apnea, an addendum opinion is necessary. 

Additionally, private treatment records indicate that the Veteran's sleep is interrupted because of his service-connected lower back disability. Therefore, opinions are necessary to determine whether the Veteran's sleep apnea was caused or aggravated by his lower back disability. 

Stomach Condition/Hemorrhoids

The Veteran's service treatment records do not document any complaints, treatment, or diagnoses related to a stomach condition or hemorrhoids. However, private treatment records indicate that the medications taken for his service-connected lower back (Relafen and Tramadol) caused stomach issues. Therefore, an examination is necessary to determine whether the Veteran's stomach condition was caused or aggravated by the medications he takes for his service-connected lower back condition. 

Similarly, the Veteran has described persistent anal itching and hemorrhoids. The Board finds that an opinion is necessary to determine whether his hemorrhoids were caused or aggravated by the medications he takes for his service-connected lower back disability. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding VA treatment records. 

2.   Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his tinnitus. The VA claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination. 

*   The examiner is asked to obtain a detailed history from the Veteran regarding the nature and onset of his tinnitus.

*   The examiner is then asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had its onset in or is otherwise related to the Veteran's active duty service.  The examiner should assume as true that the Veteran experienced in-service noise exposure as he so describes.

A complete, well-reasoned rationale must be provided for all opinions offered.

3.   Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed bilateral carpal tunnel syndrome. The VA claims folder and a copy of this remand must be made available to the examiner for review.

*   The examiner is asked to obtain a detailed history from the Veteran regarding the nature and onset of his bilateral carpal tunnel syndrome.

*   The examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability of the Veteran's wrists had its onset in service or is otherwise related to service.

*   If no diagnosis is rendered, the examiner must address whether there are objective indications of a qualifying chronic disability. This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Such disability may include an undiagnosed illness, or a medically unexplained chronic multisymptom illness. 

A complete, well-reasoned rationale must be provided for all opinions offered.

4.   Schedule the Veteran for a VA examination to determine the nature and etiology of his stomach condition and hemorrhoids. The Veteran's VA claims folder and a copy of this remand must be made available to the examiner for review.

The examiner is asked to obtain a detailed history from the Veteran regarding the nature and onset of his stomach condition and hemorrhoids.

  For any diagnosed stomach conditions, the examiner is asked to render an opinion as to:

(a)   Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's stomach condition was caused by the medications he takes for his service-connected degenerative disc disease of the lumbar spine.

(b)   Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's stomach condition was aggravated beyond its natural progression by the medications he takes for his service-connected degenerative disc disease of the lumbar spine.

(c)   Whether it is at least as likely as not that the Veteran's hemorrhoids were caused by the medications he takes for his service-connected degenerative disc disease of the lumbar spine.

(d)   Whether it is at least as likely as not that the Veteran's hemorrhoids were aggravated beyond their natural progression by the medications he takes for his service-connected degenerative disc disease of the lumbar spine.

If the examiner finds that the Veteran's stomach condition was caused or aggravated by his service-connected lumbar spine degenerative disc disease, the examiner is asked to opine:

(e)   Whether it is at least as likely as not that the Veteran's hemorrhoids were caused by his stomach condition.

(f)   Whether it is at least as likely as not that the Veteran's hemorrhoids were aggravated beyond their natural progression by his stomach condition.

A complete, well-reasoned rationale must be provided for all opinions offered.

5.   Obtain a VA medical opinion addressing the etiology of the Veteran's allergic rhinitis/sinusitis. The VA claims folder and a copy of this remand must be made available to the examiner for review. The need for an examination of the Veteran is left to the discretion of the clinician selected to provide the opinion.

  After reviewing the Veteran's claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed allergic rhinitis and/or sinusitis had its onset in service or is otherwise related to service.

  The examiner is specifically asked to consider that the Veteran complaints of a runny nose, chronic cough, and "blocked nasal passage" in service.

A complete, well-reasoned rationale must be provided for all opinions offered.

6.   Obtain a VA medical opinion for the Veteran's sleep apnea. The VA claims folder and a copy of this remand must be made available to the examiner for review. The need for an examination of the Veteran is left to the discretion of the clinician selected to provide the opinion.

After reviewing the Veteran's claims file, the examiner is asked to opine:

(a)   Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected psychiatric disabilities (i.e. PTSD, major depressive disorder, generalized anxiety disorder), either individually or in combination.

(b)   Whether it is at least as likely as not that the Veteran's sleep apnea was aggravated beyond its natural progression  by his service-connected psychiatric disabilities (i.e. PTSD, major depressive disorder, generalized anxiety disorder), either individually or in combination.

(c)   Whether it is at least as likely as not that the Veteran's sleep apnea was caused by his degenerative disc disease of the lumbar spine.

(d)   Whether it is at least as likely as not that the Veteran's sleep apnea was aggravated beyond its natural progression by his degenerative disc disease of the lumbar spine.

A complete, well-reasoned rationale must be provided for all opinions offered.

7.   Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


